                    Case 1:15-cv-07296-KPF Document 119 Filed 06/11/21 Page 1 of 3




                                                                               MEMO ENDORSED
                                                THE CITY OF NEW YORK
GEORGIA E. PESTANA                            LAW DEPARTMENT                                   ZACHARY KALMBACH
Acting Corporation Counsel                              100 CHURCH STREET                    Assistant Corporation Counsel
                                                        NEW YORK, NY 10007                           Phone: (212) 356-2322
                                                                                                       Fax: (212) 356-3509
                                                                                             Email: zkalmbac@law.nyc.gov



                                                                             June 8, 2021

        VIA ECF
        District Judge Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                  Re:        Baker v. German, et al.,
                             15 Civ. 7296 (KPF)

        Your Honor:

                        I represent the defendants German and Irizarry in the above-referenced action.
        Defendants write pursuant to Section 2(C) of Your Honor’s Individual Rules to respectfully
        request that the Court compel plaintiff to provide defendants with an executed HIPAA release that
        allows defendants to discuss plaintiff’s health information with Jean Grandoit, the Physician’s
        Assistant (“P.A.”) who conducted the first medical examination of plaintiff after the alleged
        incident. The parties met and conferred but were unable to resolve this issue.

                         By way of background, on or around August 8, 2017, plaintiff provided defendants
        with an executed HIPAA authorization for the release of plaintiff’s medical records relating to
        treatment plaintiff received while he was in custody of the New York City Department of
        Correction (“DOC”). However, the section of the release which would have authorized defendants
        to discuss plaintiff’s health information with his treating providers was not completed. This Office
        became aware of the HIPAA release’s deficiency on or around May 21, 2021. Defendants
        promptly asked plaintiff to provide an executed release which allows defendants to discuss
        plaintiff’s health information with P.A. Grandoit. Plaintiff declined, thus necessitating the instant
        motion.

                       Defendants apologize for not raising this issue sooner, but as discussed, this Office
        did not become aware of the issue until recently. As trial is now approaching, it is of obvious
        importance that the parties are able to contact potential witnesses and substantively discuss issues
        as to which they may be called to testify. Here, P.A. Grandoit’s treatment of plaintiff and records
        thereof are—and have been—important pieces of evidence in this case. As such, it should not
          Case 1:15-cv-07296-KPF Document 119 Filed 06/11/21 Page 2 of 3




surprise plaintiff that defendants would wish to speak to P.A. Grandoit about plaintiff’s medical
treatment.1 Indeed, plaintiff has previously expressed interest in deposing P.A. Grandoit (but
ultimately declined to do so). However, without plaintiff’s authorization, defendants are
prohibited from having any discussions with P.A. Grandoit regarding plaintiff’s medical treatment,
despite P.A. Grandoit’s clear importance to this case. As such, defendants respectfully request
that the Court permit defendants to discuss plaintiff’s health information with P.A. Grandoit so as
to fully prepare for trial and, inter alia, determine whether to call P.A. Grandoit as a witness.

              Additionally, defendants emphasize that they have limited their request to a HIPAA
release which only allows for defendants to discuss plaintiff’s health information with P.A.
Grandoit. That is, the requested release would not authorize defendants to obtain any records or
other documents from P.A. Grandoit.

              Accordingly, defendants respectfully request that the Court compel plaintiff to
provide defendants with an executed HIPAA authorization for defendants to discuss plaintiff’s
medical treatment with P.A. Jean Grandoit.

                  Defendants thank the Court for its consideration of this request.



                                                                       Respectfully submitted,

                                                                       /s/ Zachary Kalmbach_________
                                                                       Zachary Kalmbach
                                                                       Assistant Corporation Counsel


cc:     Via ECF
        Tansy Woan, Esq.
        Lekë Badivuku, Esq.
        Attorneys for plaintiff




1
 Defendants note that their Initial Disclosures identified “[a]ny individuals identified on the documents produced in
defendants’ Rule 26(a) disclosures and/or supplemental disclosures made by defendants.” P.A Grandoit was
obviously captured by this identification. In any event, P.A. Grandoit is likely an impeachment witness, and thus
defendants were not required to identify him prior to trial.


                                                        -2-
         Case 1:15-cv-07296-KPF Document 119 Filed 06/11/21 Page 3 of 3




Application DENIED, for substantially the reasons articulated in
Plaintiff's letter in opposition. (See Dkt. #118). The Clerk of
Court is directed to terminate the motion pending at docket entry
117.

Dated:       June 11, 2021                   SO ORDERED.
             New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
